Justice ORIE MELVIN,
dissenting.
I respectfully dissent as I cannot agree with the Majority’s conclusion that the Superior Court erred in determining that the trial court abused its discretion in denying a goal change. By way of further background, the facts reveal that nearly four-year-old male child R.J.T. was born on December 16, 2006, to Appellant R.T. (“Mother”), then age twenty, and J.T. (“Father”), then age thirty-five, who are husband and wife (collectively referred to as “Parents”). On January 23, 2007, Ap-pellee Allegheny County Office of Children, Youth, and Families (“CYF”) removed one-month-old R.J.T. from Parents’ home due to domestic violence and placed him in the care of paternal grandmother (“Grandmother”). R.J.T. was adjudicated dependent on February 7, 2007. Although he initially was ordered to remain in Grandmother’s care, he was placed in foster care forthwith after Grandmother permitted unauthorized visits with Father in her home, and Father absconded to Fay-ette County with him. Father has a long history of criminal activity and antisocial behavior, and Mother has a history of criminal activity, substance abuse, and involvement with CYF as a child and a victim. Psychological Evaluation, Dr. Neil Rosenblum, 12/18/08, at 1. The August 15, 2008 family service plan (“FSP”) indicates that both Mother and Father have drug and alcohol abuse issues requiring treatment. Father was imprisoned for a variety of crimes from the time of RJ.T.’s removal in 2007 until September 2008. Parents’ volatile and violent relationship has been an issue throughout R.J.T.’s young life.
On October 21, 2008, R.J.T.’s foster parents, a married couple with three biological children and two other foster children, filed a thirty-day notice for R.J.T.’s removal from their home, citing his difficult behavior, which included three-hour temper tantrums, uncertainty and fear concerning Father’s then-pending prison release, and family pressure. N.T., 1/23/09, at 8, 42. The notice, however, was short-lived; within three weeks, by November 17, 2008, foster parents told Sarah Klancer, the CYF caseworker, that they wanted to withdraw the notice of removal, and they wanted to adopt R. J.T. Id. at 60-64.
In January 2009, CYF, joined by RJ.T.’s guardian ad litem (“GAL”), requested that R.J.T.’s permanency goal be changed to adoption; Parents objected to the goal change request. At the time of the January 23, 2009 hearing, Parents remained married but lived separately. Dr. Neil Rosenblum, who conducted interac-tional assessments of the family, CYF caseworker Klancer, Robert Barr, a foster care worker from Bair Foundation, Mother, and Father testified at the hearing.
*1194Although Mother was seven months pregnant with another man’s child, Parents indicated they would participate in marital counseling. Id. at 119,139. When asked if she wanted to reconcile with Father, Mother stated, “I want to take time, but yes.” Id. at 121. Father, who testified that they “have issues,” claimed he was willing to raise Mother’s child, but also stated that he was unaware of the legal ramifications of such action. Id. at 138,142. His representation of his willingness to raise the unborn child notwithstanding, Father maintained that the child’s father is “supposed to take care of it. I mean, any woman or man, you know, if you’re going to have a kid, you’re supposed to take care of it.” Id. at 146. Merely three months before the January 23, 2009 hearing, three days after Father was released from jail, Mother alleged Father had kidnapped and raped her, a claim she later recanted. Id. at 57.
Mother testified that she tries to attend weekly substance abuse meetings. Father, who was imprisoned for most of 2008, averred that he had seventy days to complete probation and had no pending charges. Id. at 149. Mother obtained a protection from abuse order against Father but stated that she felt pressured to pursue it. Id. at 120. At the time of the hearing, Father had merely two supervised visits with R.J.T. in the previous year and declined further visits claiming he could not afford to pay the court-ordered supervisor. Id. at 60. Mother had attended twenty-nine of forty-one visits with R.J.T. Id. at 70.
Dr. Rosenblum noted that Mother has “good parenting skills.” Id. at 18. Regarding Parents’ relationship, Dr. Rosen-blum opined that it was “important for them just to be honest about their relationship, and if it’s going to work, it’s going to work.... [Y]es, there are risk factors, because ... if there is another issue of domestic violence, ... that’s going to very likely put the nail in the coffin for this-” Id. at 18-19.
Dr. Rosenblum conducted interactional assessments of R.J.T. with Parents, but he did not assess R.J.T.’s interactions with his foster parents. The psychologist evaluated R.J.T. with Father on December 18, 2008, just one month before the hearing, performed an individual evaluation of Mother on November 17, 2008, and conducted an interactional visit between Mother and child in July 2008. Id. at 7-8. Dr. Rosenblum viewed foster parents’ filing of the thirty-day notice requesting R.J.T.’s removal as a red flag that possibly undermined their commitment to the child. Id. at 9. Dr. Rosenblum stated:
Anytime that foster parents put in a 30-day notice, it does raise concerns about their commitment to a child. I do understand that it’s been retracted, and I do understand that there, you know, may well have been some extenuating circumstances, but at least as an evaluator, I mean CYF may be fully satisfied with the explanation or the result, but as an evaluator, it does raise some concerns to me about their commitment to the child and, you know, since that’s what you’re asking me, you know, does something change my opinion.
It does change my opinion. I’d like to know why. I’d like to test the limits of their commitment to [R.J.T.] to be as confident as I could that, you know, that this is still something they want to pursue, because in all fairness, I mean, you know, the parents aren’t ambivalent about their desire, birth parents to [R.J.T.], and if the Court does have to look at an alternative direction, I think we need to be confident that he’s in a secure placement.
*1195Id. at 9-10. Dr. Rosenblum recommended dual tracking.1
Clearly, Dr. Rosenblum was noncommittal whether adoption of R.J.T. should be pursued. He believed further evaluation should occur before he could rule out reunification with Parents. He explained:
I didn’t come out wholeheartedly and say reunification is viable, you know. In fact, by my suggesting concurrent planning, I’m not trying to avoid suggesting to the Court a direction, but there are some cases where there still may be further eval—further information that needs to be sorted out.
By saying concurrent planning, I know that the child has been in placement long enough to warrant the Court giving approval toward, you know, further steps toward a goal of adoption or, in other words, completing an adoptive study, things of that nature, but at the same time, I’m suggesting that parents continue to get frequent visitation and services and that I could not at this time rule out the possibility that reunification could ultimately be successful.
I think what I said in the report is that I’d like to give the—extend to the parents a little more time, but I recognize that not only has he been in care for a long time, but I recognize that the issues which the parents are facing are serious and there is no guarantee that they’re going to be able to address some of these problems because they are the result of the parents’ relationship with one another and, you know, a history of domestic violence and conflict....
Id. at 10-12 (emphasis added). Dr. Rosen-blum represented that Mother “has a history of bouncing back and forth between men and leaving dad, coming back, then leaving dad, coming back to him.” Id,, at 12-13. He noted that the “one major thing” Parents have in common is “their love of their son.” Id. at 13.
The trial court denied CYF’s goal change request to adoption, finding it would not serve RJ.T.’s best interests or best provide for his safety, protection, and physical, mental, and moral welfare. Trial Court Opinion, 4/28/09, at 1, 5. The trial court considered the foster parents’ commitment to R.J.T., Parents’ efforts toward regaining custody, and some positive interactions between R.J.T. and Parents. CYF appealed to the Superior Court.
The Superior Court reversed and remanded, holding that the trial court abused its discretion when it refused to change R. J.T.’s permanency goal from reunification to adoption pursuant to the Juvenile Act, 42 Pa.C.S. §§ 6301-6375. In re: R.J.T., 990 A.2d 777 (Pa.Super.2010). The Superior Court determined that the trial court “failed to set forth the basis for its conclusion that the continuation of reunification as a permanency goal was best suited to the safety, protection and physical, mental and moral welfare of [R.J.T.].” Id. at 787. Specifically, relying upon this Court’s pronouncement in In re Adoption of S.E.G., 587 Pa. 568, 901 A.2d 1017 (2006), and the Superior Court’s decision in Interest of D.P., 972 A.2d 1221 (Pa.Super.2009), appeal denied, 601 Pa. 702, 703, 973 A.2d 1007 (Pa.2009), the Superior Court determined that the trial court abused its discretion, inter alia, in failing to adhere to 42 Pa.C.S. § 6351(f)(9), which requires the court to consider whether the child has been in placement for at least fifteen of the last twenty-two months, be*1196cause R.J.T. had been in placement for the last twenty-four months at the time of the permanency hearing. Id. President Judge Ford Elliott filed a dissenting statement in which she noted that she would affirm the trial court’s decision “to allow the parents ‘one more chance’ with continuing services provided by CYF.” Id. at 788 (Ford Elliott, P.J., dissenting).
We granted Mother’s petition for allowance of appeal on June 16, 2010, and designated the issue on appeal as follows: “Whether the Superior Court erred in determining the trial court abused its discretion in denying CYF’s permanency goal change request from reunification to adoption.”
Permanency hearings are “for the purpose of determining or reviewing the permanency plan of the child, the date by which the goal of permanency for the child may be achieved and whether placement continues to be best suited for the safety, protection and physical and mental and moral welfare of the child.” In re Adoption of S.E.G., 587 Pa. 568, 901 A.2d 1017, 1027 (2006) (citing 42 Pa.C.S. § 6851(e)(1)). Accordingly, the child’s best interests, and not the parents’ rights, must guide the court’s reasoning. In re A.K., 906 A.2d 596 (Pa.Super.2006).
As this Court noted in S.E.G., the Juvenile Act was amended in 1998 to conform to the federal Adoption and Safe Families Act of 1997, Pub.L. 105-89 (“ASFA”), 42 Pa.C.S. §§ 6301-65. The policy underlying these statutes is to prevent children from languishing in foster care, with its inherent lack of permanency, normalcy, and long-term parental commitment. Furthermore, the 1998 amendments to the Juvenile Act place the focus of dependency proceedings on the child. Safety, permanency, and the well-being of the child must take precedence over all other considerations, including the rights of the parents. The legislative history of ASFA reveals that the legislation was designed to curb an inappropriate focus on protecting the rights of parents when there is a risk of subjecting children to long term foster care or returning them to abusive families. See In re J.I.R., 808 A.2d 934, 939 n. 5 (Pa.Super.2002) (examining House Report No. 105-77, April 28, 1997, Cong. Record Vol. 143 (1997), “Purpose and Scope,” Page 8).
The Adoption and Safe Families Act of 1997 ... was enacted to promote the adoption of children who have been placed in foster care, to ensure their health and safety, and to encourage permanent living arrangements for such children as early as possible. In order to receive federal funds, states are required under ASFA to implement plans which, among other things, limit the obligation to provide reasonable efforts to reunify parents with children in foster care, require permanency hearings within 12 months after a child enters foster care, and require the state to file or join a petition to terminate parental rights, subject to certain exceptions, when a child has been in foster care for 15 of the most recent 22 months or when a parent has committed certain serious crimes.
Kurtis A. Kemper, “Construction and Application by State Courts of the Federal Adoption and Safe Families Act and Its Implementing State Statutes,” 10 A.L.R.6th 173.
In practical terms, the Superior Court has interpreted the Juvenile Act as follows:
Pennsylvania ... [is] required to return the child to [his or her] home following foster placement, but failing to accomplish this due to the failure of the parent to benefit by ... reasonable efforts, to move toward termination of parental *1197rights and placement of the child through adoption.... [W]hen a child is placed in foster care, after reasonable efforts have been made to reestablish the biological relationship, the needs and welfare of the child require [the child welfare agency] and foster care institutions to work toward termination of parental rights, placing the child with adoptive parents. It is contemplated [that] this process realistically should be completed within 18 months.
In re G.P.-R, 851 A.2d 967, 975-76 (Pa.Super.2004)(quoting In re B.L.L., 787 A.2d 1007, 1016 (Pa.Super.2001) (emphasis added)). While this period may seem short in some circumstances, it is based on the policy that “[a] child’s life simply cannot be put on hold in the hope that the parent will summon the ability to handle the responsibilities of parenting.” In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa.Super.2003).
While the legislature has directed interpretation of the Juvenile Act to effectuate the purpose of preserving family unity when possible, it also compels provision of “another alternative permanent family when the unity of the family cannot be maintained.” 42 Pa.C.S. § 6301(b)(1). Thus, we must give deference to the laudatory goal of preservation of the family; we are required to do so by the Juvenile Act as it is one of its stated purposes. Deference, however, “should not become rigid adherence to the principle regardless of the circumstances.” In re J.S.W., 438 Pa.Super. 46, 651 A.2d 167, 170 (1994). If the best interests of the child so dictate, a goal change from reunification to adoption must occur so that the agency can move forward aggressively and without impediment to secure permanency and stability for the minor child before childhood slips away. Section 6351(f) provides the backdrop by which the Juvenile Court evaluates each particular case. See Majority Opinion, n. 8 at 1185.
I respectfully disagree with the Majority’s suggestion that the Superior Court’s conclusion that the trial court failed to offer an arguably sufficient basis for its ruling is foundationally unsound. In support of this claim, the Majority references its prior summary of the trial court’s opinion. See Majority Opinion, at 1187 (referencing 1183-85). For example, the Majority favorably cites the trial court’s representation that the law requires that “when the parents of a dependent have cooperated with the child welfare agency, achieved the goals of their permanency plans and alleviated the circumstances that necessitated the child’s original placement, the agency should continue to put forth efforts to reunite the child with his parents.” Majority Opinion, at 1184 (quoting Trial Court Opinion, 4/28/09, at 5). While an accurate statement of the law, its premise herein has not been met. In actuality, the record reflects that Parents have only minimally cooperated with CYF, they have not achieved the goals of their permanency plans, and they have not alleviated the circumstances that necessitated RJ.T.’s original placement four years ago.
The Majority also refers to the trial court’s reliance on Dr. Rosenblum’s concern regarding the foster parents’ commitment to R.J.T. The Majority highlights the trial court’s assessment that foster parents’ extended family “does not have a close relationship with [R.J.T.] or see him as part of the family....” Majority Opinion, at 1184 (citing Trial Court Opinion, 4/28/09, at 5). These representations do not withstand scrutiny in the record and merely are musings by the trial court. The only related matter that does find *1198support in the record is that foster parents filed a thirty-day notice to remove R.J.T. from their home but quickly withdrew it. While Dr. Rosenblum brought to light that foster parents’ commitment to R.J.T. may be viewed as less than resolute in view of their now-withdrawn thirty-day notice to remove the child, the fact remains that they did withdraw their objection, and the record testimony from the CYF caseworker was that they desired to adopt R.J.T. N.T., 1/23/09, at 61.
Moreover, I disagree that “the Superior Court emphasized the language of 42 Pa. C.S. § 6351(f)(9)” merely to support its conclusion that the provision required the trial court to change the goal to adoption. Majority Opinion, at 1188. The Superior Court laudably referenced the relevant statutory provision because the trial court ignored it completely. Nowhere in its opinion did the trial court either acknowledge its duty pursuant to 42 Pa.C.S. § 6351(f) (“At each permanency hearing, a court shall determine all of the following ... ”) nor did it explain its evaluation of the considerations enumerated therein. The Superior Court was responsible for ensuring that the record represented a comprehensive inquiry, and that the trial court applied appropriate legal principles. I further cannot agree that our grant of review in this case “does not encompass [the] question [of whether the trial court addressed the § 6351(f) and (f.l) factors], because ... the Superior Court did not base its decision on the absence of the trial court’s discussion of [those] factors.” Majority Opinion, at 1189 n. 12. The Superi- or Court specifically held, “After a careful review of the record in the instant appeal, we conclude that the trial court failed to follow the legal principles set forth in § 6351(f) and (f.l), and in particular subsection (f)(9).” Interest of R.J.T., 990 A.2d at 787 (emphasis added) The Superior Court could not have been more clear that its decision to reverse was based on the trial court’s failure to follow the principles set forth in § 6351(f). It was incumbent upon the trial court to evaluate the § 6351(f) provisions, and the Superior Court recognized that shortcoming. In my view, any review of the Superior Court’s decision must encompass that representation.
I also cannot agree that the Superior Court concluded based solely on § 6351(f)(9) that the trial court abused it discretion in refusing to change the permanency goal to adoption. The Superior Court examined all of the pertinent § 6351(f) factors, but emphasized (f)(9).2 Indeed, the Superior Court stated, “After [R.J.T.] had been removed and placed in care for 15 of the preceding 22 months and the parents were not ready for reunification, the trial court committed an abuse of discretion in refusing to change the goal from reunification to adoption....” Interest of R.J.T., 990 A.2d at 788 (emphasis added). The Superior Court’s conclusion *1199that Parents were not ready for reunification could only have evolved from its evaluation of the other § 6351(f) factors. While the trial court indicated it was a very “close call,” and utilized its discretion to give Parents yet another chance to fully achieve their FSP goals, the trial court did not analyze the factors enumerated in 42 Pa.C.S. § 6351(f), as it was obliged to do, and the Superior Court rightly concluded that this omission constituted an abuse of discretion.
In my view and the view of the GAL, KidsVoice, the trial court’s refusal to order concurrent planning was unreasonable.3 CYF, the GAL, and the court-appointed special advocate (“CASA”) all recommended that the trial court change the goal to adoption. Dr. Rosenblum, who did not want CYF to cease reunification efforts, recommended that the trial court engage in concurrent planning. In such a scenario, ongoing services are continued to Parents, while the court concurrently plans an alternative permanent placement. Such planning allows the court to test the foster parents’ commitment to the child and Parents’ stated commitment to achieving the FSP goals, while still ensuring that the goals of ASFA and the Juvenile Act relating to permanency for children are not ignored.
I wholeheartedly agree with the Majority’s observation that “we must defer to the trial judges who see and hear the parties and can determine the credibility to be placed on each witness,” nor can we “reweigh the evidence.” Majority Opinion, at 1190. This laudable and practical admonition, however, does not allow us to overlook a trial court’s failure to consider relevant statutory considerations. This trial court failed to evaluate the pertinent considerations set forth in § 6351(f), including (f)(9), and the Superior Court correctly determined that such failure was an abuse of discretion.
My review of the record compels the conclusion that R.J.T. deserves to have permanency in his life, in time to allow him to bond with his adoptive parents while he is still young enough to do so. He was removed from Parents when he was only one month old. He is now almost four years old. The trial court’s order did not specifically direct concurrent planning nor determine a date by which the goal of permanency for the child may be achieved. Consequently, R.J.T. will continue to languish in foster care. I believe the Superi- or Court’s order reversing and remanding for the entry of an order changing the goal to adoption should stand.

. Dual tracking is a planning system providing child welfare services to parents to facilitate reunification, while also concurrently planning an alternative permanent placement should reunification become impossible. See In re Adoption of S.E.G., 587 Pa. 568, 901 A.2d 1017, 1019 (2006).


. In my view, the key aspects of § 6351(f)(9), broken down to its elements, are as follows: If the child has been in placement for fifteen of twenty-two months, or Aggravated circumstances exist and reasonable efforts to prevent removal need not be made or continued, then the juvenile court must determine whether the agency has filed or joined in a termination of parental rights petition and identified a qualified family to adopt the child, unless the child is with a relative, the agency has a compelling reason why a termination of parental rights petition would not serve the child’s needs and welfare, or the family has not been given the necessary services. In other words, after fifteen of twenty-two months, if there is no compelling reason not to file a petition to terminate parental rights, the agency should move forward to remove the child from indefinite foster care.


. I also disagree with the Majority’s suggestion that "[a]lthough the [trial] court did not use the term 'concurrent planning’ in the phrasing of its conclusion, [its] final two sentences address the consideration of two tracks for [R.J.T.],” Majority Opinion at 1184. I believe we must evaluate the lower courts' actions based on what trial judges say, not on what they imply, and the trial court never used the term concurrent planning. The final two sentences referenced above are equally consistent with mere reluctance by the trial court to change the goal to adoption in order to allow Parents "more time” to achieve the FSP goals that should have already been met.